





                    






























CATALENT PHARMA SOLUTIONS, INC.


DEFERRED COMPENSATION PLAN






































Amended and Restated Effective January 1, 2016




 



--------------------------------------------------------------------------------


Catalent Pharma Solutions, Inc. Deferred Compensation Plan




ARTICLE I
Establishment and Purpose    1


ARTICLE II
Definitions    1


ARTICLE III
Eligibility and Participation    9


ARTICLE IV
Deferrals    10


ARTICLE V
Company Contributions    13


ARTICLE VI
Benefits    14


ARTICLE VII
Modifications to Payment Schedules    18


ARTICLE VIII
Valuation of Account Balances; Investments    19


ARTICLE IX
Administration    20


ARTICLE X
Amendment and Termination    22


ARTICLE XI
Informal Funding    22


ARTICLE XII
Claims    23


ARTICLE XIII
General Provisions    29






 



--------------------------------------------------------------------------------


Catalent Pharma Solutions, Inc. Deferred Compensation Plan




ARTICLE I
Establishment and Purpose
Catalent Pharma Solutions, Inc. (the “Company”) established the Catalent Pharma
Solutions, LLC Deferred Compensation Plan, effective as of April 10, 2007 (the
“CPS LLC Plan”). The CPS LLC Plan was subsequently amended on December 29, 2008,
July 24, 2009, and December 22, 2009. With the approval of the Committee, the
Company hereby amends, restates, and re-names the CPS LLC Plan, hereinafter the
Catalent Pharma Solutions, Inc. Deferred Compensation Plan (the “Plan”),
effective January 1, 2016. Except as otherwise provided herein, this amendment
and restatement applies only to amounts deferred under Compensation Deferral
Agreements that first take effect on or after January 1, 2016, and to other
amounts credited to the Plan with respect to periods beginning on or after
January 1, 2016.


The purpose of this amended and restated Plan is to attract and retain key
employees and Directors by providing Participants with an opportunity to defer
receipt of a portion of their salary, bonus, and other specified compensation.
The Plan is not intended to meet the qualification requirements of Code Section
401(a), but is intended to meet the requirements of Code Section 409A, and shall
be operated and interpreted consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




ARTICLE II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.





Page 1 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees. As
a condition of adopting the Plan, the Adopting Employer agrees that it will be
deemed to have appointed the Company as its agent to exercise on its behalf all
of the powers and authority conferred upon the Company by the terms of the Plan
including, but not limited to, the power to amend and terminate the Plan.



2.4
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s estate shall be the
Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.


A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).


2.6
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.7
Change of Control. Change of Control means (i) the sale or other disposition, in
one or a series of related transactions, of all or substantially all of the
assets of the Company to any “person” or “group” (as such terms are defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act or (ii) any “person” or
“group” becomes the “beneficial owner” (as defined in Rules 13d-2 and 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the total
voting power of the voting stock of the Company, including by way of merger,
consolidation or otherwise.



Notwithstanding anything in this Section 2.7 to the contrary, no event listed in
(i) or (ii) above shall constitute a Change of Control hereunder unless such
event would also constitute a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, in each case, within the meaning of Section 409A of the Code.


2.8
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.9
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.10
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.





Page 2 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




2.11
Committee. Committee means, as applicable: (i) the Compensation Committee of the
Board of Directors of the Company, or, if none exists, the Compensation
Committee of the Board of Directors of a public parent company of the Company;
(ii) such other committee to which the Board of Directors of the Company or of a
public parent company of the Company, as applicable, has delegated power to
oversee the administration of the Plan; or (iii) if no such committee has been
created, the Board of Directors of the Company.



2.12
Company. Company means Catalent Pharma Solutions, Inc.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Section 5.1. Unless the context clearly indicates otherwise, a reference to
Company Contribution shall include Earnings attributable to such contribution.



2.14
Company Stock. Company Stock means phantom shares of common stock issued by a
public parent company of the Company, as applicable.



2.15
Compensation. Compensation means a Participant’s base salary, bonus,
commissions, Director fees (including fees paid for service as a member of the
Board of Directors of a Participating Employer, and fees for attendance at any
such Board or committee meetings), restricted stock units and/or performance
share units designated as eligible for deferral by the Committee, and such other
cash or equity-based compensation (if any) approved by the Committee as
Compensation that may be deferred under this Plan. Compensation shall not
include any compensation that has been previously deferred under this Plan or
any other arrangement subject to Code Section 409A. Notwithstanding the
foregoing, the following amounts are excluded from Compensation: (i) other cash
or non-cash compensation that has not been approved by the Committee as
Compensation that may be deferred, expense reimbursements, other benefits or
contributions by the Company, its Affiliate, or any public parent company of the
Company, as applicable, to any other employee benefit plan, other than pre-tax
salary deferrals into the Qualified Plan or any Code Section 125 plan sponsored
by the Company, its Affiliates, or any public parent company of the Company, as
applicable, and (ii) amounts realized (A) from the exercise of a stock option,
(B) when restricted stock (or property) held by a Participant either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture,
or (C) from the sale, exchange or other disposition of stock acquired under a
qualified stock option.



2.16
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to one or more Accounts. The Committee may permit
different deferral amounts for each component of Compensation and may establish
a minimum or maximum deferral amount for each such component. Unless otherwise
specified by the Committee in the Compensation Deferral Agreement, Employees may
defer up to 100% of restricted stock units and performance share units and up to
80% of base salary and



Page 3 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




other types of Compensation for a Plan Year, and Directors may defer 0% or 100%
of restricted stock units and up to 100% of cash Director fees. A Compensation
Deferral Agreement may also specify the investment allocation described in
Section 8.4.


2.17
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



Deferrals shall be calculated with respect to the gross Compensation payable to
the Participant prior to any deductions or withholdings, but shall be reduced by
the Committee as necessary so that it does not exceed 100% of the cash
Compensation of the Participant remaining after deduction of all required income
and employment taxes, 401(k) and other employee benefit deductions, and other
deductions required by law. Changes to payroll withholdings that affect the
amount of Compensation being deferred to the Plan shall be allowed only to the
extent permissible under Code Section 409A.


2.18
Director. Director means a member of the Board of Directors of a Participating
Employer.



2.19
Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A



2.20
Earnings. Earnings means a positive or negative adjustment to the value of an
Account in accordance with Article VIII.



2.21
Effective Date. Effective Date of this amended and restated Plan means January
1, 2016.



2.22
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.



2.23
Employee. Employee means a common-law employee of an Employer.



2.24
Employer. Employer means, with respect to Employees it employs, the Company,
each Affiliate, and any public parent company of the Company, as applicable.



2.25
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.





Page 4 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




2.26    Exchange Act. The Securities Exchange Act of 1934, as amended from time
to time.


2.27
Participant. Participant means an Eligible Employee or a Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.



2.28
Participating Employer. Participating Employer means the Company, each Adopting
Employer, and any public parent company of the Company.



2.29
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.30
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.



2.31
PSU Account. PSU Account means the Account established by the Committee to
record a Participant’s Deferrals of performance share units (if any) for a Plan
Year and the Payment Schedule applicable to such Deferrals.



2.32
Plan. Generally, the term Plan means the “Catalent Pharma Solutions, Inc.
Deferred Compensation Plan” as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-1(c), or the Plan or portion of the Plan and any other nonqualified
deferred compensation plan or portion thereof that is treated as a single plan
under such section.



2.33
Plan Year. Plan Year means January 1 through December 31.



2.34
Post-2015 Account. Post-2015 Account means all amounts credited to the Plan on
behalf of a Participant that were deferred under Compensation Deferral
Agreements that first took effect on or after January 1, 2016 or that were
attributable to periods that began on or after January 1, 2016.





Page 5 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




2.35
Pre-2016 Account. Pre-2016 Account means all amounts credited to the Plan on
behalf of a Participant that were deferred under Compensation Deferral
Agreements that first took effect prior to January 1, 2016 or that were
attributable to periods that began prior to January 1, 2016, including Prior
Plan Credits.



2.36
Prior Plan. Prior Plan means the Cardinal Health Deferred Compensation Plan, as
amended and restated effective January 1, 2005.



2.37
Prior Plan Credits. Prior Plan Credits means credits made by the Company to a
Participant’s Account(s) of amounts accrued by the Participant, if any, under
the Prior Plan. A schedule of the Prior Plan Credits of Participants shall be
maintained by the Committee. A Participant is 100% vested in any Prior Plan
Credits credited to his or her Account.



2.38
Qualified Plan. Qualified Plan means the Catalent Pharma Solutions, LLC 401(k)
Plan, as amended from time to time.



2.39
Retirement. In connection with a Participant’s Post-2015 Account, Retirement
means (i) with respect to a Participant who is an Employee, Separation from
Service after age 65 or age 55 with 10 years of service and (ii) with respect to
a Participant who is a Director, Separation from Service. In connection with a
Participant’s Pre-2016 Account, Retirement means (i) with respect to a
Participant who is an Employee, Separation from Service after attainment of age
65 and (ii) with respect to a Participant who is a Director, Separation from
Service.



2.40
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record amounts payable to a Participant upon
Separation from Service, other than amounts allocated to a PSU Account or RSU
Account. The Committee shall establish a Primary Retirement/Termination Account
for each Participant effective January 1, 2016 or, if later, effective with his
or her initial participation in the Plan. A Participant may establish one
additional Retirement/Termination Account. All Deferrals and other amounts
credited to the Plan on behalf of a Participant shall be allocated to the
Participant’s Primary Retirement/ Termination Account unless allocated to a
different Account by the Participant.



2.41
RSU Account. RSU Account means the Account established by the Committee to
record a Participant’s Deferrals of restricted stock units (if any) for a Plan
Year and the Payment Schedule applicable to such Deferrals.



2.42
Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer. A Director incurs a Separation from Service
upon the date he or she ceases to serve on the Board of Directors of a
Participating Employer. Whether a Separation from Service has occurred shall be
determined by the Committee in accordance with Code Section 409A.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the


Page 6 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




Employee reasonably anticipated that the level of services to be performed by
the Employee after a date certain would be reduced to 20% or less of the average
services rendered by the Employee during the immediately preceding 36-month
period (or the total period of employment, if less than 36 months), disregarding
periods during which the Employee was on a bona fide leave of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


If a Participant is both a Director and an Employee, the services provided as a
Director shall be disregarded in determining whether there has been a Separation
from Service as an Employee, and the services provided as an Employee shall be
disregarded in determining whether there has been a Separation from Service as a
Director, provided the portion of the Plan in which the Participant participates
as a Director is substantially similar to arrangements covering non-Employee
Directors.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.


2.43
Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement, other than amounts allocated to a
PSU Account or RSU Account. Unless otherwise determined by the Committee, a
Participant may maintain no more than five Specified Date Accounts. A Specified
Date Account may be identified in enrollment materials as an “In-Service
Account” or such other name as established by the Committee without affecting
the meaning thereof. Director Deferrals may not be allocated to a Specified Date
Account.



2.44
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).





Page 7 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




2.45
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.46
Valuation Date. Valuation Date means each Business Day.



2.47
Year of Service. Year of Service means a period of twelve (12) consecutive
calendar months during which a Participant is employed by the Company, an
Affiliate, or a public parent company of the Company, as applicable; and, prior
to April 10, 2007, by Cardinal Health, Inc. or one of its affiliates.





ARTICLE III
Eligibility and Participation
3.1
Eligibility and Participation. An Eligible Employee or a Director becomes a
Participant upon the earlier to occur of: (i) a credit of Company Contributions
under Article V, or (ii) receipt of notification of eligibility to participate.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not defer Compensation under the Plan beyond the Plan
Year in which he or she became ineligible but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). On
and after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero (0), and during such
time may continue to make allocation elections as provided in Section 8.4. An
individual shall cease being a Participant in the Plan when all benefits under
the Plan to which he or she is entitled have been paid.







Page 8 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




ARTICLE IV
Deferrals


4.1
Deferral Elections, Generally.



(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.



(b)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals (excluding Deferrals of
performance share units or restricted stock units) to a Retirement/Termination
Account or to a Specified Date Account. If no designation is made, Deferrals
shall be allocated to the Primary Retirement/Termination Account. Deferrals of
performance share units and restricted stock units shall be allocated to a PSU
Account or RSU Account, as applicable. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be the Payment Schedule specified
in Article VI.



4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee or a Director becomes eligible to participate in the Plan, he or she
has up to 30 days following notification of his or her initial eligibility to
submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon the end of such 30-day period, and shall
become effective on the first day of the calendar quarter coincident with or
next following the end of such 30-day period. The determination of whether an
Eligible Employee or a Director may file a Compensation Deferral Agreement under
this paragraph shall be determined in accordance with the rules of Code Section
409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes effective.

(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be



Page 9 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of
January 1 of the year in which such Compensation is earned.


(c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a change in control event (as defined
in Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the
performance criteria, will be void.


(d)
Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which they are earned for income tax
purposes. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.



(e)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in
accordance with the rules of Article VII, applied as if the date the Substantial
Risk of Forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a change in control event (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).



(f)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph



Page 10 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




becomes irrevocable after such 30th day. If the forfeiture condition applicable
to the payment lapses before the end of the required service period as a result
of the Participant’s death or disability (as defined in Treas. Reg. Section
1.409A-3(i)(4)) or upon a change in control event (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.


(g)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant prior to the date the Participant has a legally binding right to
such Compensation.



(h)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period. Such
“evergreen” Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals (other than Deferrals of performance share units or restricted stock
units) to one or more Specified Date Accounts and/or to up to two
Retirement/Termination Accounts. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such accounts or, for restricted stock units, the third Plan Year following the
year of deferral). Deferrals of performance share units or restricted stock
units shall be allocated to a PSU Account or RSU Account, as applicable.



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times. Deferrals of equity-based Compensation shall be vested in accordance with
the underlying equity award.



4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the



Page 11 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)).




ARTICLE V
Company Contributions
5.1
Discretionary Company Contributions. The Committee, in its discretion for any
year, shall credit Company Contributions with respect to the Deferrals made by
Participants who are Employees.  Such Company Contributions shall be equal to
fifty percent of the amount of Deferrals for the year on Compensation up to six
percent of the Participant’s Compensation.



5.2
Vesting. Company Contributions described in Section 5.1 above, and the Earnings
thereon, shall vest in accordance with the following schedule:



    
Years of Service
Vested Percentage
Less than 1
0%
At least 1 but less than 2
25%
At least 2 but less than 3
50%
At least 3 but less than 4
75%
4 or more
100%





The Committee, may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited. If such a Participant is subsequently rehired, no amounts forfeited
hereunder shall be reinstated unless otherwise determined by the Committee in
its sole discretion.












ARTICLE VI
Benefits
6.1
Distributions of Post-2015 Accounts. A Participant shall be entitled to payments
from the Plan upon the first to occur of the following events, at the time and
in the manner specified below:



Page 12 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan






(a)
Retirement. Upon the Participant’s Separation from Service due to Retirement, he
or she shall receive a distribution from each Retirement/Termination Account,
based on the value of that Account(s) as of the end of the month preceding the
month of payment or such later date as the Committee, in its sole discretion,
shall determine. In addition, the Participant shall receive a distribution of
the balance of any PSU Account or RSU Account that the Participant did not elect
to have distributed upon a specified date or that is distributable upon
Separation from Service under paragraph (c) below because payments from the
Account had not commenced as of the date of Separation from Service. Payment
will be made or begin on the 15th day of the month following the month in which
the six-month anniversary of the Participant’s Separation from Service due to
Retirement occurs, in a single lump sum payment, unless the Participant elects
to have the Account distributed in substantially equal annual installments over
a period of up to fifteen years.



(b)
Termination. Upon the Participant’s Separation from Service for reasons other
than death or Retirement, he or she shall receive a distribution of the vested
portion of each Retirement/Termination Account, based on the value of that
Account(s) as of the end of the month preceding the month of payment or such
later date as the Committee, in its sole discretion, shall determine. In
addition, the Participant shall receive a distribution of the balance of any PSU
Account or RSU Account that the Participant did not elect to have distributed
upon a specified date or that is distributable upon Separation from Service
under paragraph (c) below because payments from the Account had not commenced as
of the date of Separation from Service. Payment will be made or begin on the
15th day of the month following the month in which the six-month anniversary of
the Participant’s Separation from Service occurs, in a single lump sum payment,
unless the Participant elects to have the Account distributed in substantially
equal annual installments over a period of up to five years.



(c)
Specified Date. Upon the occurrence of a specified date designated by a
Participant who is not a Director, he or she shall receive a distribution of the
vested portion of the applicable Specified Date Account, based on the value of
that Account as of the end of the month preceding the month of payment or such
later date as the Committee, in its sole discretion, shall determine. In
addition, the Participant shall receive a distribution of the balance of any PSU
Account or RSU Account that the Participant elected to have distributed upon a
specified date. Payment will be made or begin on the 15th day of the month
following the month in which the specified date occurs, in a single lump sum
payment, unless the Participant elects to have the Account distributed in
substantially equal annual installments over a period of up to five years.
Notwithstanding any election as to the form of payment made by the Participant,
Specified Date Accounts (as well as PSU Accounts and RSU Accounts that a
Participant elected to have distributed at a specified date) that have not yet
been distributed (or commenced distribution in the case of installment payments)
upon the Participant’s Separation from Service



Page 13 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




shall be distributed at the time and in the form provided under Section 6.1(a)
or (b) above.


6.2
Distribution of Pre-2016 Accounts. The balance of a Participant’s Pre-2016
Account shall be distributed upon the first to occur of the following events, at
the time and in the manner specified in this Section 6.2. Participants shall
continue to have the right to modify distribution elections applicable to a
Pre-2016 Account in accordance with terms of the Plan in effect prior to January
1, 2016.



(a)
Separation from Service. Upon the Participant’s Separation from Service due to
Retirement or Termination, he or she shall receive a distribution of his entire
Pre-2016 Account, based on the value of that Account as of the end of the month
preceding the month of payment or such later date as the Committee, in its sole
discretion, shall determine. Payment will be made or begin on the 15th day of
the month following the month in which the six-month anniversary of the
Participant’s Separation from Service due to Retirement or Termination occurs,
in a single lump sum payment or, if elected by the Participant during his or her
initial enrollment in the Plan, during the period ending on December 31, 2015
pursuant to the terms of Plan then in effect, or in accordance with Article VII,
in substantially equal annual installments over a period of five or ten years,
as elected by the Participant.



(b)
Death After the Commencement of Benefits. Upon the Participant’s death after the
commencement of the distribution of the Participant’s Pre-2016 Account, his or
her designated Beneficiary(ies) shall receive the remaining distributions of the
Pre-2016 Account due under the Plan in accordance with the distribution method
in effect at the time of the Participant’s death.



(c)
Death Prior to the Commencement of Benefits. Upon the Participant’s death prior
to the commencement of the distribution of the Participant’s Pre-2016 Account,
his or her designated Beneficiary(ies) shall receive a distribution of all of
his or her Pre-2016 Account, based on the value of such Account as of the end of
the month preceding the month of payment or such later date as the Committee, in
its sole discretion, shall determine, in a single lump sum. Notwithstanding the
forgoing, the Participant’s designated Beneficiaries shall receive distributions
of the Participant’s Pre-2016 Account in annual installments as elected by the
Participant during his or her initial enrollment in the Plan or not later than
twelve months prior to the Participant’s death. Payment of the Pre-2016 Account
in a lump sum or annual installments will be made or begin no later than the
later of (i) December 31 of the year in which the Participant’s death occurs, or
(ii) ninety (90) days following the date of the Participant’s death.



6.3
Distribution Rules Applicable to Both Pre-2016 Accounts and Post-2015 Accounts.
Notwithstanding anything to the contrary in this Article, distribution of a
Participant’s Pre-2016 Account and Post-2015 Account shall be distributed in
accordance with the following:





Page 14 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




(a)
Disability. Upon the Participant’s becoming Disabled the Participant shall
receive a distribution of all of his or her Accounts, based on the value of such
Accounts as of the end of the month preceding the month of payment or such later
date as the Committee, in its sole discretion, shall determine, in a single lump
sum. Payment will be made or begin no later than the later of (i) December 31 of
the year in which the Participant is determined to be Disabled, or (ii) ninety
(90) days following the date of the Participant’s disability.

 
(b)
Unforeseeable Emergency. Upon the occurrence of an Unforeseeable Emergency, a
Participant may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the Participant’s Pre-2016 Account until depleted, and then from the
Participant’s Post-2015 Account on a pro rata basis from the vested portion of
each of the Participant's Retirement/Termination Accounts until depleted and
then pro rata from the vested portion of each of the Participant’s Specified
Date Accounts. Emergency payments shall be paid in a single lump sum as soon as
administratively practicable following the date the payment is approved by the
Committee.

 
(c)
Change of Control. Notwithstanding anything to the contrary in this Section 6.1,
the remaining balance of all of a Participant’s Accounts will be distributed in
a single lump sum payment if the Participant Separates from Service within 24
months following a Change of Control. Payment of Post-2015 Accounts will be made
on the 15th day of the month following the month in which the six-month
anniversary of the Participant’s Separation from Service occurs, based on the
value of that Account(s) as of the end of the month preceding the month of
payment or such later date as the Committee, in its sole discretion, shall
determine. Payment of Pre-2016 Accounts will be on the first regular payment
processing date after the termination of the Participant’s employment or
service, as applicable, unless a longer delay is required by applicable law, in
which event the lump sum shall be paid as soon as is permitted by applicable
law, with the amount based on the value of that Account as of the end of the
month preceding the month of payment or such later date as the Committee, in its
sole discretion, shall determine.



Page 15 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan






(d)
Small Account Balances. Notwithstanding anything to the contrary in this Article
VI, the Committee shall pay the value of the Participant’s Accounts upon a
Separation from Service in a single lump sum if the balance of such Accounts is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B),
provided the payment represents the complete liquidation of the Participant’s
interest in the Plan. Further, the Committee may, in its discretion, direct a
single lump sum payment of all of a Participant’s Account at any time, if the
balance of such Accounts is not greater than the applicable dollar amount under
Code Section 402(g)(1)(B), provided the payment represents the complete
liquidation of the Participant’s interest in the Plan and all plans and
arrangements which are required to be aggregated with the Plan under Treas. Reg.
§ 1.409A-1(c)(2).



(e)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. Earnings shall continue to be credited to a
Participant’s Accounts during the installment period. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date disregarding any portion thereof
consisting of units of Company Stock and (b) equals the remaining number of
installment payments. For purposes of Article VII, each installment payment will
be treated as a separate payment.



(f)
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.





ARTICLE VII
Modifications to Payment Schedules
7.1
Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan for the applicable
Account, provided such modification complies with the requirements of this
Article VII. For purposes of clarity, the Payment Schedule applicable to a
Pre-2016 Account may be modified only to elect a different Payment Schedule
available for a Pre-2016 Account. The permissible Payment



Page 16 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




Schedule for pre-retirement death benefit elections is the Payment Schedule
available for Post-2015 Retirement/Termination Accounts.


7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.


7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.





ARTICLE VIII
Valuation of Account Balances; Investments
8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the Primary
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.



8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).



8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.



8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee



Page 17 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




acting on its behalf have any obligation to purchase actual securities as a
result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



8.6
Company Stock. The Committee may include Company Stock as one of the investment
options described in Section 8.3. The Committee may, in its sole discretion,
limit the investment allocation of Company Contributions to Company Stock. The
Committee may also require Deferrals consisting of equity-based Compensation,
such as deferrals of restricted stock units or performance share units, to be
allocated to Company Stock.



8.7
Diversification. A Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of whole shares of
Company Stock.



8.8
Effect on Installment Payments. If an Account is to be paid in installments, the
portion of the Account that is invested in Company Stock will be paid under
Article VI in a single lump sum payment at the time the initial installment is
distributed, and only the cash value of the Account shall be considered in
determining the amount of each installment payment.



8.9
Dividend Equivalents. Dividend equivalents with respect to company stock, if
any, will be credited to Participant Accounts, in the discretion of the
Committee, and distributed to Participants in accordance with Section 6 of this
Plan.





ARTICLE IX
Administration
9.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and



Page 18 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




regulations for the administration of this Plan and to utilize its discretion to
decide or resolve any and all questions, including but not limited to
eligibility for benefits and interpretations of this Plan and its terms, as may
arise in connection with the Plan. Claims for benefits shall be filed with the
Committee and resolved in accordance with the claims procedures in Article XII.


9.2
Administration Upon Change of Control. Upon a Change of Control, the Committee,
as constituted immediately prior to such Change of Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change of Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change of Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.


The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Committee’s duties hereunder, except with respect to matters resulting from the
Committee’s gross negligence or willful misconduct, and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.


9.3
Withholding. Any payments due under the Plan or any amounts credited to the Plan
shall be subject to withholding of any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.



9.4
Indemnification. All Participating Employers shall indemnify and hold harmless
each employee, officer, director, or agent, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
its agents (but excluding any third-party administrator, record-keeper, or
trustee except as provided under a separate agreement with such party), against
all claims, liabilities, fines and penalties, and all expenses reasonably
incurred by or imposed upon him or it (including but not limited to reasonable
attorney fees) which arise as a result of his or its actions or failure to act
in connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased by any Participating
Employer. Notwithstanding the foregoing, no Participating Employer shall
indemnify any person if his or its actions or



Page 19 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.


9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company or public parent company of the Company, as
applicable.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.





ARTICLE X
Amendment and Termination
10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.


10.2
Amendments. The Company may amend the Plan at any time and for any reason,
provided that any such amendment shall not adversely affect the rights to which
a Participant is entitled as of the date of any such amendment or restatement.


10.3
Termination. The Company may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A. Notwithstanding anything in the Plan to the
contrary, no distribution on account a separation from service will be made to a
specified employee within the meaning of Code Section 409 earlier than six
months following the employee’s separation from service.





ARTICLE XI
Informal Funding
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets



Page 20 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




of the Company, an Affiliate, or a public parent company of the Company. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company, an Affiliate, or a public parent company of
the Company and any Employee, spouse, or Beneficiary. To the extent that any
person acquires a right to receive payments hereunder, such rights are no
greater than the right of an unsecured general creditor of the Company, its
Affiliates, or any public parent company of the Company, as applicable.


11.2
Rabbi Trust. The Company or a public parent company of the Company, as
applicable, may, in its sole discretion, establish a grantor trust, commonly
known as a rabbi trust, as a vehicle for accumulating assets to pay benefits
under the Plan. Payments under the Plan may be paid from the general assets of
the Participating Employer or from the assets of any such rabbi trust. Payment
from any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.





ARTICLE XII
Claims
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee, which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).



(a)
In General. Notice of a denial of benefits will be provided within 90 days of
the Committee’s receipt of the Claimant's claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.



(b)
Disability Benefits. Notice of denial of disability benefits will be provided
within forty-five (45) days of the Committee’s receipt of the Claimant’s claim
for Disability benefits. If the Committee determines that it needs additional
time to review the Disability claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 45-day period. If
the Committee determines that a decision cannot be made within the first
extension period due to matters beyond the control of the Committee, the time
period for making a determination may be further extended for an additional 30
days. If such an additional extension is necessary, the Committee shall notify
the Claimant prior to the expiration of the initial 30-day extension. Any notice
of extension shall indicate the circumstances necessitating the extension of
time, the date by which the Committee expects to furnish a notice of decision,
the specific standards on which such entitlement to a benefit is based, the
unresolved issues



Page 21 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




that prevent a decision on the claim and any additional information needed to
resolve those issues. A Claimant will be provided a minimum of 45 days to submit
any necessary additional information to the Committee. In the event that a
30-day extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.


(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a disability benefit claim, the notice shall provide a
statement that the Committee will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.



12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



(a)
In General. Appeal of a denied benefits claim (other than a disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be



Page 22 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.


(b)
Disability Benefits. Appeal of a denied disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.



(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.


(d)
For the denial of a disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge: (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making



Page 23 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




the decision, (ii) any medical opinion relied upon to make the decision, and
(iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.


12.3
Claims Appeals Upon Change of Control. Upon a Change of Control, the Appeals
Committee, as constituted immediately prior to such Change of Control, shall
continue to act as the Appeals Committee. Upon such Change of Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.





12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.





ARTICLE XIII
General Provisions
13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



Page 24 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan






The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company, an Affiliate, or
any public parent company of the Company. The right and power of the Company,
its Affiliates, or any public parent company of the Company to dismiss or
discharge an Employee is expressly reserved. The Company, its Affiliates, and
any public parent company of the Company make no representations or warranties
as to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company, an
Affiliate, or any public parent company of the Company.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



CATALENT PHARMA SOLUTIONS, INC.
ATTN: SVP HUMAN RESOURCES
14 SCHOOLHOUSE ROAD
SOMERSET, NJ 08873


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for



Page 25 of 26

--------------------------------------------------------------------------------

Catalent Pharma Solutions, Inc. Deferred Compensation Plan




payment after a reasonable amount of time, the Committee shall presume that the
payee is missing. The Committee, after making such efforts as in its discretion
it deems reasonable and appropriate to locate the payee, shall stop payment on
any uncashed checks and may discontinue making future payments until contact
with the payee is restored.


13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, any Affiliate, any public parent company of the Company,
and the Plan from further liability on account thereof.



13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Delaware shall govern the construction and administration of the Plan.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the 23rd day of
December, 2015, to be effective as of the Effective Date.


Catalent Pharma Solutions, Inc.


By: Joseph V. Beninati


Its: VP Total Rewards & HR Technology


/s/ JOSEPH V. BENINATI


Page 26 of 26